In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
    ___________________________

         No. 02-19-00392-CR
    ___________________________

   KOURTNEY JOHNSON, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 371st District Court
         Tarrant County, Texas
       Trial Court No. 1555545D


   Before Kerr, Wallach, and Walker, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

                                    I. Introduction

      Appellant Kourtney Johnson pleaded not guilty to the murder of Jaimone

Joubert and was convicted by a jury, which assessed a sentence of 60 years’

confinement. Tex. Penal Code Ann. § 19.02(b) (stating, relevantly, that a person

commits murder if he: (1) intentionally or knowingly causes the death of an individual,

or (2) intends to cause serious bodily injury and commits an act clearly dangerous to

human life that causes the death of an individual). The trial court sentenced Johnson

accordingly. In a single issue, Johnson complains that he was harmed and was denied

a fair trial because the trial court allowed the State to argue that he was not entitled to

the punishment-mitigating factor of sudden passion. Id. § 19.02(d). We affirm the trial

court’s judgment.

                                    II. Background

       On July 27, 2018, Joubert bought marijuana from Johnson outside Drummers

Inn in Fort Worth using $200 in counterfeit bills to pay for it. But after Joubert got

out of Johnson’s car, where the transaction took place, Johnson quickly noticed that

the money was fake. Johnson also believed that Joubert had taken his phone. Johnson

testified that these events caused him to become “enraged” and “in fear” and were the

reasons he pursued Joubert with a handgun drawn. During the pursuit, Johnson fatally

shot Joubert. This incident was captured by surveillance cameras at Drummers Inn.



                                            2
      In October 2019, the jury found Johnson guilty of one count of murder.

Following the guilty verdict and punishment trial, the trial court gave its punishment-

phase charge to the jury. Included in the charge was a special issue that asked the jury

to determine whether Johnson caused Joubert’s death under the immediate influence

of sudden passion arising from an adequate cause.

      During closing arguments at the punishment phase, the State argued to the jury

that Johnson had not proved he acted in sudden passion:

      We talked about what sudden passion is. . . .

            And I can tell you right now why that doesn’t apply here. It has
      nothing to do with this drug deal or anything like that that we talked
      about. I just told you, the law doesn’t protect drug dealers. It doesn’t
      protect drug dealers being duped.

Johnson’s trial attorney objected to this argument, contending that it was a

misstatement of the law, but did not pursue the objection to an adverse ruling:

      DEFENSE COUNSEL: Judge, I’m going to object. I’m going to object
      as to misstatement of the law . . . . Drug dealers can get sudden passion.

      THE COURT:           I’ve charged you [the jury] on the law of sudden
      passion. It’s your job to decide whether it applies in this case.

      Following the defense’s objection, the State went on to summarize its argument

about why sudden passion did not apply, arguing that Johnson “came prepared [and]

knew exactly what he was going to do if he got jacked” and that “[s]udden passion is




                                           3
for people that don’t have plans.”1 After closing arguments, the jury denied Johnson

the defense of sudden passion and assessed the 60-year sentence.

                                    III. Discussion

      In a single issue, Johnson contends that the trial court abused its discretion and

denied him a fair trial by allowing the State to argue that he was not entitled to the

punishment-mitigating factor of sudden passion based on his status as a drug dealer.

Johnson forfeited this complaint by failing to secure an adverse ruling on his

objection.

      To properly preserve error under Rule 33.1 of the Texas Rules of Appellate

Procedure, a complaint must have been “made to the trial court by a timely request,

objection, or motion that . . . stated the grounds for the ruling that the complaining

party sought from the trial court with sufficient specificity to make the trial court

aware of the complaint, unless the specific grounds were apparent from the context.”

Tex. R. App. P. 33.1(a)(1)(A). Further, the record must reflect that the trial court ruled

on the objection either expressly or implicitly or “refused to rule on the request,

objection, or motion, and the complaining party objected to the refusal.” Tex. R. App.

P. 33.1(a)(2). The defendant must pursue the objection to an adverse ruling. Mathis v.

State, 67 S.W.3d 918, 926–27 (Tex. Crim. App. 2002); Cockrell v. State, 933 S.W.2d 73,


      1
       Johnson testified that he had taken a gun with him to the arranged drug sale
because the west side of Fort Worth was a “dangerous neighborhood” and he was
concerned that he could get robbed.


                                            4
89 (Tex. Crim. App. 1996); Carter v. State, 614 S.W.2d 821, 823 (Tex. Crim. App.

[Panel Op.] 1981); see also Tex. R. App. P. 33.1(a)(2).

       Although the State does not raise error preservation regarding Johnson’s

argument, we have an independent duty to ensure we review only claims that have

been properly preserved in the trial court. See Darcy v. State, 488 S.W.3d 325, 327–

28 (Tex. Crim. App. 2016); see also Haley v. State, 173 S.W.3d 510, 515 (Tex. Crim. App.

2005) (holding that error preservation is a systemic requirement that the court of

appeals must review regardless of whether the parties raised the issue).

       Upon review of the record before us, it is apparent that Johnson failed to

preserve error regarding his sole issue because he failed to obtain an adverse ruling.

See Threadgill v. State, 146 S.W.3d 654, 670 (Tex. Crim. App. 2004).

       Although the record reflects that Johnson objected to the State’s ostensible

“misstatement of the law” during closing argument, the trial judge made no ruling on

the issue, adverse or otherwise. She merely told the jury that it had been charged on

the law of sudden passion and that it was for the jury to decide whether sudden

passion applied. See Lewis v. State, 664 S.W.2d 345, 349 (Tex. Crim. App. 1984)

(holding the trial court’s statement that the jury would determine evidence was not

sufficient for error preservation); Gonzalez v. State, 337 S.W.3d 473, 483–84 (Tex.

App.—Houston [1st Dist.] 2011, pet. ref’d) (holding trial court’s telling the jurors that

they had heard the evidence and would make their own decision was not a ruling).

Because Johnson did not pursue his objection to an adverse ruling, he failed to

                                             5
preserve error for our review. See Mathis, 67 S.W.3d at 926–27; Gonzalez, 337 S.W.3d

at 484.

      Assuming Johnson did preserve his sole issue for our review, the State’s closing

argument regarding sudden passion was within the permitted bounds of proper jury

argument. Permissible jury argument falls within one of the following four general

areas: (1) summation of the evidence, (2) reasonable deduction from the evidence,

(3) answer to opposing counsel’s argument, or (4) plea for law enforcement. Freeman v.

State, 340 S.W.3d 717, 727 (Tex. Crim. App. 2011); Felder v. State, 848 S.W.2d 85, 94–

95 (Tex. Crim. App. 1992).

      Johnson contends that the trial court “abused [its] discretion by not sustaining

[his] objection and instructing the jury to disregard the [State’s] misstatement of law.”

Specifically, Johnson contends that the trial court erred by allowing the jury to

consider the State’s argument that a drug dealer is not entitled to a sudden passion

defense. Johnson argues that the State’s argument did not fall within any of the four

generally permitted areas of jury argument. We disagree.

      During closing argument, the parties are permitted to “assimilate the evidence

to assist the fact-finder in drawing proper conclusions from the evidence.” Gaddis v.

State, 753 S.W.2d 396, 400 (Tex. Crim. App. 1988). As the court of criminal appeals

has held, challenges to jury argument must be considered in context, and counsel is

allowed wide latitude in drawing inferences from the evidence so long as the

inferences are drawn in a reasonable, fair, legitimate, and good-faith manner. Id. at

                                           6
398. Accordingly, a prosecutor may summarize the presented evidence and make a

reasonable deduction based on that evidence. Felder, 848 S.W.2d at 95.

      Here, the State’s argument that sudden passion did not apply in this case

constituted a reasonable deduction based on the facts found within the record. See id.;

see also Bell v. State, No. 01-12-00550-CR, 2013 WL 3354687, at *4–6 (Tex. App.—

Houston [1st Dist.] July 2, 2013, pet. ref’d) (mem. op., not designated for publication)

(concluding that State’s argument that evidence was inconsistent with defendant’s

claim of sudden passion and more akin to self-defense was not a misstatement of the

law and was thus proper jury argument); Muhammad v. State, No. 08-06-00182-CR,

2008 WL 1976732, at *2 (Tex. App.—El Paso May 8, 2008, no pet.) (not designated

for publication) (concluding that State’s argument that the evidence was inconsistent

with defendant’s assertion that he shot the victim under the influence of sudden

passion was proper jury argument). The evidence here showed that Johnson made

preparations before shooting Joubert that were inconsistent with his contention that

he shot Joubert under the influence of sudden passion. 2 The bounds of proper jury

argument permitted the State to raise this evidence in closing argument. Accordingly,

the State was permitted to argue that Johnson intended to cause the death of Joubert


      2
       In addition to going to Drummers Inn armed, Johnson testified that after
Joubert got in his car and before Johnson gave him the marijuana, Johnson took the
gun from his glove compartment and placed it in his lap. Johnson did this because he
thought “something was kind of fishy” about Joubert’s instructing him where to park
and hoped that displaying the gun would deter Joubert from trying to rob him.


                                           7
should their drug deal go awry and that Johnson was not acting under the influence of

sudden passion. See Felder, 848 S.W.2d at 95. The trial court did not abuse its

discretion in allowing the State’s argument.

      For these reasons, we overrule Johnson’s sole issue.

                                   IV. Conclusion

      Having overruled Johnson’s sole issue, we affirm the trial court’s judgment.




                                                    /s/ Elizabeth Kerr
                                                    Elizabeth Kerr
                                                    Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: May 6, 2021




                                           8